Title: To James Madison from James Leander Cathcart, 18 September 1803
From: Cathcart, James Leander
To: Madison, James


					
						No. 13
						
						US Frigate Adams off Almeria bay Septr. 18th. 1803
					
					The enclosed detail will inform you of our actual position at Tunis, in addition to which I have the honor to inform you that I was creditably inform’d that the Bashaws political reason for not receiving me at Tunis, is no other than in consequence of a request from the Dey of Algiers to that purport, in compliance with the will of the Sanhedrim & their most righteous Secretary; I am consequently consider’d by them as no longer encharged with the affairs of the United States in either of those Regencys, & when I have offer’d to the Regency of Tripoli the terms of peace prescribed by my instructions & deliver’d the jewels & property of the United States in my possession to any person appointed to receive them, who I presume will either be the Commander of the Station or whoever is appointed Consul general at Algiers my functions will cease, unless the President should think proper to send me fresh instructions.  
					If the interests of the United States should dictate the necessity of appointing an Agent to superceed me at Tunis, I request Sir that it may be done in as delicate a manner as possible, that my reputation may not suffer in the estimation of my fellow Citizens, and in order that I may not be subject to the animadversions of the ignorant & malicious of whom we have too many in the United States.  I request Sir that this may be consider’d by government as my resignation.
					I am now in quest of the Comodore whom I expect to find either at Gibraltar or Malaga & shall proceed to the execution of my instructions at Tripoli as soon as he may find it convenient to take me there, the result of which I will take the earliest opportunity to inform you of & will from thence proceed to Leghorn to hold myself in readiness to return to the United States on receiving the Presidents orders.
					I should have dispatch’d a courier from Tunis but in consequence of the Bashaws refusing our offer of an annuity at that place, I was apprehensive that the Bashaw of Tripoli would be very exorbitant, in his demands unless our offers are accompanied with force.  Making propositions in any other way would look as if we were tired of the war.
					I hope the manner I open’d the negotiation at Tunis will meet the Presidents approbation.  I offer’d a premium to be allow’d a commercial priviledge which we do not enjoy.  That priviledge was denied us.  Consequently we are exonerated from the promise of the premium.
					I most sincerely congratulate the President and all those particularly concern’d in the negotiation for the cession of Louisiana as well as my country; this event has form’d an epoch in our national history second to none but the declaration of Independence, & while it opens an ample field for commercial enterprize, it consolidates the Union so far as the western territories are concern’d & prevents our being subject to the devices of an intrigueing ambitious & restless neighbor which at some future period might produce incalculable consequences.
					As a number of appointments must necessarily take place previous to our taking possession of Louisiana I should conceive that refraining from petitioning government in due season to be inserted as an applicant for one of said appointments would be acting inimical to the interests of my family, more especially as contrary to the example of some Barbary Consuls I shall return home five thousand dollars at least poorer than I was the day I was appointed Consul for Tripoli.  I therefore request you to mention me to the President & Senate in such a manner as you may think I merit, & should I be so happy as to succeed, both the President & yourself Sir may depend upon my gratitude for the preference shewn me & my country may depend upon my faithful services according to the best of my abilities.
					Whether my services gives me any claim to public employ in common with my fellow Citizens the President and yourself are the proper Judges: My knowledge of the languages used in that country probably would render me as useful and I hope my character at this period of my life is not doubtful.
					In whatever way the wisdom of government may determine you would render me a singular service by informing me of my fate as soon as possible.  Mr. Gavino at Gibraltar will know where to find me.  I shall either be onboard our Squadron or at Leghorn.
					Captn. Campbell will be at Washington when you receive these dispatches  I refer you to him for any additional information he being perfectly acquainted with all my operations for some time past.  In the mean time I have the honor to subscribe myself with the most respectful esteem, Sir Yr. most Obnt. Servt.
					
						James Lear. Cathcart
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
